DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are replete with preferred embodiments.  It is unclear of Applicant intends the claims to be limited in this manner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101658516 (CN 516) or CN 101361731 (CN 731) or U.S. Patent No. 5,916,596 to Desai et al. *Desai) in view of:
DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 2009:158563, Abstract of CN 101357939, China Pharmaceutical University, Peop. Rep. China, Gao et al., (CN 939).

CN 516 teaches the recited nanoparticles:

    PNG
    media_image1.png
    526
    1338
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    1382
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    1379
    media_image3.png
    Greyscale

See attached Translation of CN 101658516 downloaded 16 November 2021 from https://patents.google.com/patent/CN101658516A/en?oq=101658516
 As characterized by the Written Opinion in the counterpart PCT application, CN 731 discloses a lyophilized powder preparation of a docetaxel nanoparticle stabilized  with albumin (preferably human serum albumin), wherein a lyoprotectant, such as a micro-molecule amino acid (selected from arginine etc.), can also be added, the weight of paclitaxel is l%-20%, and the weight of albumin is 60%-98%. A high-pressure homogeneous emulsification method or albumin denaturation and renaturation method (adding a small amount of dithiothreitol to perform ring cleavage on the albumin part) can be used in the preparation, and the lyoprotectant is externally added into the nano-emulsion. The docetaxel redissolved with water for injection has a concentration of 0.1-10 mg/ml, and can be used to treat tumors (selected from breast cancer etc.)

The instant process steps are known, see Desai:

    PNG
    media_image4.png
    882
    620
    media_image4.png
    Greyscale


Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).
In particular, the CN references teach the instant amino acids, including arginine, see CN 731:

    PNG
    media_image5.png
    280
    518
    media_image5.png
    Greyscale

In this manner, the CN documents provide the requisite expectation that adding lyoprotectant amino acids, such as arginine, can successfully stabilize docetaxel-albumin preparations.
The CN documents teach amino acids recited in the claims with the requisite particularity, notwithstanding Applicant’s assertion that these additives are less preferred, see MPEP 2123 (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). . . A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)”). 
extremely broad, e.g., ratio of amino acids and the amount of docetaxel.  It is unreasonable to assert that one of ordinary skill could not optimize within this range.
Use of amino acids, such as cysteine in the formulations was customary, see CN 939.
Any observed effects of the amino acids, such as those asserted in the claims, including increased stability by inhibiting formation of 7-epi-docetaxel, would have been an invariable aspect of the amino acids of the CN references, see MPEP 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”).  See also In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642